Citation Nr: 0309024	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  97-23 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to May 
1967.  



This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which denied the benefit sought on 
appeal.  During the pendency of this appeal, the veteran 
relocated to Missouri.  The St. Louis RO is now the agency of 
original jurisdiction.  The veteran had been represented by 
the Connecticut Department of Veterans' Affairs when he was 
residing in that state.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran has not been diagnosed with PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during service. 38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act

Initially the Board notes that consideration has been given 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)].  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Except for provisions pertaining to claims to reopen 
based upon the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail.

The Board will apply the current standard in adjudicating the 
veteran's claims.  VA has a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].   After having 
carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue addressed in this 
decision.  Review of the record shows that while a July 1996 
stressor development letter was returned to the RO for 
insufficient address, the RO sent the veteran notice of the 
VCAA in a July 2002 letter.  The RO outlined in full detail 
exactly what evidence the veteran needed to submit with 
respect to his claim, to include VA's duty to assist, what 
the evidence must show to establish entitlement, and what the 
veteran himself could do to help with his claim. 

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran's DD-214, service medical records, and service 
personnel records have been associated with the claims 
folder.  VA inpatient and outpatient treatment records have 
also been obtained and associated with the claims folder.  
The veteran was provided a VA examination in connection with 
his claim in August 1996.  The veteran failed to report for a 
May 1998 mental health examination.  "Individuals for whom an 
examination has been scheduled are required to report for the 
examination." 38 C.F.R. § 3.326(a). When a claimant fails to 
report, without good cause, for a necessary VA medical 
examination, his claim may be decided on the basis of the 
evidence of record, or summarily denied, depending on the 
nature of the claim. 38 C.F.R. § 3.655.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist is by no means a one-way street, and a 
veteran's obligation to provide certain facts, in this case 
by submission to a VA examination, is not an impossible or 
onerous task. See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Finally, in an April 2003 Report of Contact, the 
veteran indicated the following: he had no additional medical 
records to be requested; VA had all the evidence necessary; 
and that he did not have any additional information to submit 
with respect to his claim.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  The veteran has not identified, and the Board is 
not aware of, any additional outstanding evidence.  In sum, 
the facts relevant to the veteran's claim have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations. See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) ("Both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.").  Therefore, there is no reasonable 
possibility that any further development could substantiate 
the claim.  Accordingly, the Board will address the merits of 
the veteran's claim.

Laws and regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service, during a period of war. See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a). When a veteran seeks service connection 
for a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence. See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).

The veteran claims he is entitled to service connection for 
PTSD.  Service connection for PTSD requires a diagnosis of 
the disorder; credible supporting evidence that the claimed 
in-service stressful events actually occurred; and a link, 
as established by medical evidence, between current symptoms 
and the claimed in-service stressor. See 38 C.F.R. § 
3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence. If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); 
West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993). If however, the VA determines 
that the veteran did not engage in combat with the enemy or 
that the veteran engaged in combat with the enemy but the 
alleged stressor is not combat-related, the veteran's lay 
testimony, by itself, is insufficient to establish the 
occurrence of the alleged stressor. Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's testimony or statements. See Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Analysis

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that for the reasons listed below, the 
veteran's claim must be denied.  Initially, the Board notes 
that the veteran has not set forth any in-service stressors 
as a basis for his PTSD claim.  The veteran's DD-214 and 
service personnel records indicate that while the veteran 
served during the Vietnam War, he did not have any foreign 
service.  The veteran's last duty assignment was the Civil 
Engineering Squadron.  Service medical records are devoid of 
any treatment for or complaints of PTSD.  Upon separation 
examination in April 1967, the veteran's psychiatric 
evaluation was normal.

The veteran was afforded a VA examination in August 1994.  
At that time, the veteran did not present with any 
subjective PTSD complaints, nor was there any objective 
findings of PTSD.  VA inpatient and outpatient treatment 
records are also devoid of any diagnoses of PTSD. 

Upon VA examination in August 1996, the veteran 
characterized his problem as being "jittery and everything 
else."  The examiner indicated that the veteran did report 
occasional nightmares involving "crazy, stupid, stuff that 
don't make any sense," ugly faces, and someone chasing him.  
The veteran denied any intrusive thoughts and denied any 
sensitivity to noises.  The examiner stated that he could 
not elicit any PTSD symptomatology from the veteran.  The 
veteran was diagnosed with Dysthymic Disorder.

In the instant case, the veteran has not provided a 
description of any in-service stressors.  Further, he has 
not provided any credible supporting evidence that in-
service stressors in fact occurred or that he engaged in 
combat with the enemy. See 38 C.F.R. § 3.304(f).  Finally, 
the veteran has not been diagnosed with PTSD.  
While the veteran has asserted that he has PTSD related to 
his period of active duty service, he is a layperson with no 
medical training or expertise; thus, his contentions alone 
do not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

As noted at the outset, service connection for PTSD requires 
a diagnosis of the disorder; credible supporting evidence 
that the claimed in-service stressful events actually 
occurred; and a link, as established by medical evidence, 
between current symptoms and the claimed in-service 
stressor. Id.  Since the evidence of record fails to meet 
the three-prong requirement set out above, the preponderance 
of the evidence is against his claim for service connection 
for PTSD.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied. Gilbert, supra.


ORDER

Entitlement to service connection for PTSD is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

